PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES




Application Number: 	15/493,497

Filing Date:	 		April 21, 2017

Appellant(s): 		Doran et al.






__________________
Jacob Gober
Reg. No. 74,399
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 18 November 2020 appealing from the Office action mailed 19 March 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated March 19, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”

New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments

I. Rejections under 35 U.S.C. § 101 

The following are argued by Appellant:

1.1. Appellant argues that independent claim 33 is not directed to an abstract idea under Step 2A, Prone One of the USPTO framework. 

Examiner respectfully disagrees. Representative claim 33 describes steps carried out by the various computer-related devices or components recited of merely receiving, storing, transmitting, and updating (recording) data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial interactions, inasmuch as the claimed system as a whole is directed towards merely facilitating the transfer (deposit) of funds to an account in an automated manner, but for the recitation of generic computer components. Performing steps (e.g., following a set of instructions) associated with managing a commercial activity such as the depositing and transfer of funds to an account associated with the transferor/depositor of funds falls within the certain methods of organizing human activity (fundamental economic practice) grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, the claim recites an abstract idea. 

Performing the transfer (depositing) of funds to an account for commercial purposes is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Examiner thus asserts that Appellant’s argument is unpersuasive.

1.2. Appellant argues that even if claim 33 was directed to an abstract idea, the claim incorporates the judicial exception into a practical application under Step 2A, Prong Two of the USPTO framework by implementing the abstract idea with a particular machine. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) comprising: “. . . a network of consumer-operated kiosks associated with a first entity, each consumer- operated kiosk having a funds input region and a communications facility; a host computer associated with the first entity, wherein each consumer-operated kiosk is operably connectable to the host computer via the communication facility associated with the consumer-operated kiosk; and a remote computer associated with a second entity that sells goods and/or services on-line, wherein the remote computer is configured to implement and/or access on-line payment accounts associated with the second entity for purchasing goods and/or services from the second entity, and wherein the funds input region of each consumer-operated kiosk is configured to receive funds input by a user, wherein the funds include paper currency and/or coins, the consumer-operated kiosk is configured to determine a value associated with the funds received from the user, the communications facility of the consumer-operated kiosk is configured to send information associated with the value to the remote computer via the host computer to deposit at least a portion of the value into an on-line payment account of the user associated with the second entity, . . .”  However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not go beyond generic functions, and there are no technical means for performing the claimed steps that are arguably an advance over conventional computer technology. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016). The additional elements recited in claim 33 are described and claimed generically rather than with the specificity necessary to show how those components provide a concrete solution to the problem addressed by the claims. Examiner thus asserts that Appellant’s argument is unpersuasive.

1.3. Appellant argues that even if claim 33 fails under Step 2A, the claim recites elements that amount to significantly more than the abstract idea under Step 2B of the USPTO framework.

Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving, storing, transmitting, and updating (modifying) data and/or information in an automated manner. The additional element of using the computer device recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible. Examiner thus asserts that Appellant’s argument is unpersuasive.

1.4. Appellant argues that the claimed consumer-operated kiosks recited in claim 33 is a particular machine that can receive physical currency (via the “funds input region”) including paper currency and/or coins, determine a value associated with the received funds, and allow a user to transfer the value of the physical currency to a payment account (via a “communications facility”) that  does not monopolize the abstract idea of “transferring of funds to an account for commercial purposes.”

Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself" Alice Corp., 134 S.Ct. at 2358 (citations omitted). The instant claims here do not require any specialized hardware and only recite common computer elements, e.g., "funds input region”, “communications facility”, recognized as generic computer technology by the Supreme Court in Alice Corp. see Alice Corp., 134 S. Ct. at 2357; Ultramercial, 772 F.3d at 713,722-23. The Supreme Court, moreover, has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. See Alice Corp., 134 S.Ct. at 2358 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention… Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional featur[e] that provides any practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.") (citations and quotation marks omitted); Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d1266, 1280 (Fed. Cir. 2012). Consequently, the instant claims use of a generic computer (e.g., “ATM”, “consumer-operated kiosk”), configured to perform the steps recited in the claims is akin to and nothing more than a drafting effort designed to monopolize the exception, which does not confer patent eligibility. Examiner thus asserts that Appellant’s argument is unpersuasive.

1.5. Appellant argues that at the time of priority date of the present application, the use of the claimed consumer-operated kiosk to deposit the value of physical currency into a payment account was not routine, well-known, or conventional, thus indicating the claimed subject matter includes an inventive concept. 

Examiner respectfully disagrees. The combined references cited provides the evidence required by the Berkheimer Memorandum that the claimed consumer-operated kiosk of claim 33 includes the argued feature, namely, – “to deposit the value of the physical currency into a payment account”, that is well-known, routine, and/or conventional, as follows: 

Herziger discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus including wherein a similar consumer-operated kiosk is configured to determine a value associated with funds received (“deposited”) from the user (¶[0002]: “ATMs enable customers to carry out financial transactions including deposits … ATM shall encompass any type of automatic banking machine that carries out transactions partially or fully, including those for transfers of value …”; ¶[0009]: “The ATM management application can include any number of the following modules: … a deposit verification module…”); ¶[0030]: “Each ATM 20 is essentially a data terminal that allows an ATM customer to perform a transaction …”).  

Korman discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus including wherein the communications facility of the consumer-operated kiosk is configured to send information associated with the value to the remote computer via the host computer to deposit at least a portion of the value into an on-line payment account of the user associated with the second entity (C10 L1-39: “the remote terminal ATM/POS represents a known banking network, which currently supports automatic teller machine and point of sale transactions. This network would be contacted to verify and obtain funds and to make deposits … In a typical transaction, the kiosk PC would prompt the user for information on the desired transaction … series of communication steps between a kiosk, the host and one or more remote terminals may be carried out several times for each transaction. For example, in purchasing an event ticket …”; C10 L65-67, C11 L1-4: “In another embodiment, each kiosk PC could be networked to a single host … originating its own communications to third parties to effect transactions. Reference to contacting a remote terminal include both the kiosk PC contacting a host, and the host contacting a remote terminal, or the kiosk PC contacting a remote terminal directly.”)

As described above, the disclosures clearly teach the key element(s) found in the claim limitation(s) argued. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. Examiner thus asserts that Appellant’s argument is unpersuasive.

1.6. Appellant argues that dependent claim 34, which recites “the funds input region includes a bill acceptor configured to receive paper currency from the user”, further narrows or limits the claimed consumer-operated kiosks and therefore integrates the abstract idea into a practical application because it enables a user to transfer the value of paper currency to a payment account to enable the user to make subsequent purchases using the value of the paper currency. 

Examiner respectfully disagrees. Dependent claim 34 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation only refines the abstract idea further. The claim adds further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. See Alice Corp., 134 S.Ct. at 2358 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention… Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional featur[e] that provides any practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.") (citations and quotation marks omitted); Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d1266, 1280 (Fed. Cir. 2012). Consequently, the instant claims use of a generic computer (e.g., “ATM”, “consumer-operated kiosk”), configured to perform the steps recited in the claims is akin to and nothing more than a drafting effort designed to monopolize the exception, which does not confer patent eligibility. 

In this instance. the step wherein “the funds input region includes a bill acceptor configured to receive paper currency from the user”, is a further refinement of the abstract idea because it merely describes generic features of a similar device intended to carry out steps of the process that does not result in significantly more than the abstract idea itself. Examiner thus asserts that Appellant’s argument is unpersuasive.

1.7. Appellant argues that dependent claim 40, which recites “the consumer-operated kiosks are configured to transmit a unique code to the user for making on-line purchases with at least a portion of the value”, further narrows or limits the claimed consumer-operated kiosks and therefore integrates the abstract idea into a practical application because it enables an unbanked user to shop on-line. 

Examiner respectfully disagrees. Dependent claim 40 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation only refines the abstract idea further. The claim adds further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. See Alice Corp., 134 S.Ct. at 2358 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention… Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional featur[e] that provides any practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.") (citations and quotation marks omitted); Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d1266, 1280 (Fed. Cir. 2012). Consequently, the instant claims use of a generic computer (e.g., “ATM”), configured to perform the steps recited in the claims is akin to and nothing more than a drafting effort designed to monopolize the exception, which does not confer patent eligibility. 

In this instance. the step wherein “the consumer-operated kiosks are configured to transmit a unique code to the user for making on-line purchases with at least a portion of the value”, is a further refinement of the abstract idea because it merely describes intermediate steps and/or rules or instructions to carry out the process that does not result in significantly more than the abstract idea itself. Examiner thus asserts that Appellant’s argument is unpersuasive.

Independent claims 41 and 47 recite several features that are generally similar to the features of independent claim 33 discussed above and are therefore rejected under Section 101 for at least the reasons discussed above with respect to claim 33. 

Dependent claims 34-40, 42-46, and 48-52 each depend from one of the independent claims 33, 41, or 47 and are rejected in light of the rejection of the independent claims discussed above from which the dependent claims depend.
 
II. Rejections under 35 U.S.C. § 103 

2.1. Appellant argues that the cited references do not teach or suggest similar features of the following claim limitation as recited in independent claim 33.

depositing a value of money in “on-line payment account that enables the user … to purchase goods and/or services with the currency value via the Internet”, 

Examiner respectfully disagrees. The cited reference discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus sufficient to render the asserted claim obvious as follows:

Herziger discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus including wherein a similar consumer-operated kiosk is configured to determine a value associated with funds received (“deposited”) from the user (¶[0002]: “ATMs enable customers to carry out financial transactions including deposits … ATM shall encompass any type of automatic banking machine that carries out transactions partially or fully, including those for transfers of value …”; ¶[0009]: “The ATM management application can include any number of the following modules: … a deposit verification module…”); ¶[0030]: “Each ATM 20 is essentially a data terminal that allows an ATM customer to perform a transaction …”).  

Korman discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus including wherein the communications facility of the consumer-operated kiosk is configured to send information associated with the value to the remote computer via the host computer to deposit at least a portion of the value into an on-line payment account of the user associated with the second entity (C10 L1-39: “the remote terminal ATM/POS represents a known banking network, which currently supports automatic teller machine and point of sale transactions. This network would be contacted to verify and obtain funds and to make deposits … In a typical transaction, the kiosk PC would prompt the user for information on the desired transaction … series of communication steps between a kiosk, the host and one or more remote terminals may be carried out several times for each transaction. For example, in purchasing an event ticket …”; C10 L65-67, C11 L1-4: “In another embodiment, each kiosk PC could be networked to a single host … originating its own communications to third parties to effect transactions. Reference to contacting a remote terminal include both the kiosk PC contacting a host, and the host contacting a remote terminal, or the kiosk PC contacting a remote terminal directly.”)

As described above, the disclosures clearly teach the key element(s) found in the claim limitation argued. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. 

Examiner further notes wherein a part of the limitation feature which recites “… that enables the user … to purchase goods and/or services with the currency value via the Internet” may be construed as intended use or intended result language and, as such, may be interpreted as not further limiting the scope of the claimed invention inasmuch as the feature merely describes in a general sense what a user is able to with available funds which is highly subjective and therefore should not be afforded patentable weight. (Examiner acknowledges the citing of the MPEP reference in the office action as support for interpreting a claim as intended use as a typographical error as correctly pointed out by Appellant. Nevertheless the rationale provided as to why part of the limitation feature is interpretable as intended use or intended result language is no less valid).

Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, the claim language is met. In the same manner, language that describes non-functional descriptive material is also not entitled to patentable weight. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); see also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (stating that "[c]ommon situations involving nonfunctional descriptive material" include "a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed ....").

Examiner thus asserts that Appellant’s argument is unpersuasive.

2.2. Appellant argues that the cited references do not teach or suggest similar features of the following claim limitation as recited in independent claims 41 and 47. 

“receiving an identification code via the user interface, wherein the identification code identifies the on-line payment account of the user stored on the remote database of the second entity”. 

Examiner respectfully disagrees. The cited reference discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus sufficient to render the asserted claim obvious as follows:

(Herziger, ¶[0118]: “… transactions tab 532 displays data … including … an account number …. a retrieval reference number, an ATM ID … and the like. IF the user desires to view more detailed data about the transactions, a transaction list screen 820 and subsequently a transaction detail screen 825 of the other module 800 can be displayed.”) – discloses wherein reference data pertaining to a transaction or account is dispensed (transmitted) to a user.

As described above, the disclosures clearly teach the key element(s) found in the claim limitation argued. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. Examiner thus asserts that Appellant’s argument is unpersuasive.

2.3. Appellant argues that the cited references do not teach or suggest similar features of the following claim limitation as recited in dependent claim 37.

a consumer-operated kiosk “configured to receive a telephone number from the user” or a “remote computer configured to send an electronic message to the telephone number confirming that at least a portion of the value has been deposited … into the on-line payment account”. 

Examiner respectfully disagrees. The cited reference discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus sufficient to render the asserted claim obvious as follows:

(Herziger, ¶[0009]: “The ATM management application can include any of the following modules: … a deposit verification module…”))

(Herziger, ¶[0073]: “In another embodiment, the status inquiry module 300 can automatically contact the courier (such as by e-mail, fax, telephone, or in other manners)…”)

(Herziger, ¶[0127]: “The deposit verification module 600 assist the user in performing deposit verification for an ATM 20…”)

As described above, the disclosures clearly teach the key element(s) found in the claim limitation argued. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. Examiner thus asserts that Appellant’s argument is unpersuasive.

2.4. Appellant argues that the cited references do not teach or suggest similar features of the following claim limitation as recited in dependent claim 40. 

a consumer-operated kiosk “configured to transmit a unique code to the user for making on-line purchases with at least a portion of the deposited value”.

Examiner respectfully disagrees. The cited reference discloses a system that at least inherently possesses the functionally defined features of the claimed apparatus sufficient to render the asserted claim obvious as follows:

(Herziger, ¶[0118]: “… transactions tab 532 displays data … including … an account number …. a retrieval reference number, an ATM ID … and the like. IF the user desires to view more detailed data about the transactions, a transaction list screen 820 and subsequently a transaction detail screen 825 of the other module 800 can be displayed.”) – discloses wherein reference data (“unique code”) pertaining to a transaction or account is dispensed (transmitted) to a user.

As described above, the disclosures clearly teach the key element(s) found in the claim limitation argued. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. 

Examiner further notes wherein said language comprising “… for making on-line purchases with at least a portion of the deposited value” may be construed as intended use or intended result language and as such, may be interpreted as not further limiting the scope of the claimed invention inasmuch as the feature merely describes in a general sense what a user is able to with available funds which is highly subjective and therefore should not be afforded patentable weight.   

Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, the claim language is met. In the same manner, language that describes non-functional descriptive material is also not entitled to patentable weight. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); see also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (stating that "[c]ommon situations involving nonfunctional descriptive material" include "a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed ....").

Examiner thus asserts that Appellant’s argument is unpersuasive.

Independent claims 41 and 47 recite several features that are generally similar to the features of independent claim 33 discussed above and are therefore rejected under Section 103 for at least the reasons discussed above with respect to claim 33. 

Dependent claims 34-40, 42-46, and 48-52 each depend from one of the independent claims 33, 41, or 47 and are rejected in light of the rejection of the independent claims discussed above from which the dependent claims depend.


For the reasons set forth above the rejections should be sustained.


Respectfully submitted,

/Clifford Madamba/
Primary Examiner, Group Art Unit 3692


Conferees:
/Vincent Millin/
Appeal Conference Specialist


/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.